                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       MOU UN WONG,                                     Case No. 21-cv-03814-VKD
                                                          Plaintiff,                        ORDER FOR REASSIGNMENT TO A
                                   9
                                                                                            DISTRICT JUDGE;
                                                   v.
                                  10
                                                                                            REPORT AND RECOMMENDATION
                                  11       CHRISTINA K. DAWSON, et al.,                     RE REMAND
                                                          Defendants.                       Re: Dkt. No. 1
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Defendants Christina Kamalam,1 Alex Singarayan and Daniel Andrew2 removed this

                                  15   unlawful detainer action from the Santa Clara County Superior Court. For the reasons stated

                                  16   below, the undersigned orders that this matter be reassigned to a District Judge, with the

                                  17   recommendation that the case be remanded to the state court for lack of federal subject matter

                                  18   jurisdiction.3

                                  19            Removal to federal court is proper where the federal court would have original subject

                                  20   matter jurisdiction over the complaint. 28 U.S.C. § 1441. The removal statutes are strictly

                                  21   construed against removal and place the burden on the defendant to demonstrate that removal is

                                  22   proper. Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing Gaus

                                  23   v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)). Additionally, the Court has a continuing duty to

                                  24

                                  25   1
                                           This defendant appears to be identified as “Christina Dawson” in the complaint.
                                  26   2
                                         The complaint names an additional defendant, Amol Sinha, who apparently has not joined in the
                                  27   removal of this matter.
                                       3
                                  28     Defendants previously attempted to remove this same complaint, resulting in a sua sponte
                                       remand order from the District Court. See Case No. 5:21-cv-01006-EJD Wong v. Dawson, et al.
                                   1   determine whether it has subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A case must be

                                   2   remanded to the state court if it appears at any time before final judgment that the court lacks

                                   3   subject matter jurisdiction. 28 U.S.C. § 1447(c).

                                   4          Defendants fail to show that removal is proper based on any federal law. Federal courts

                                   5   have original jurisdiction over civil actions “arising under the Constitution, laws, or treaties of the

                                   6   United States.” 28 U.S.C. § 1331. A claim “arises under” federal law if, based on the “well-

                                   7   pleaded complaint rule,” the plaintiff alleges a federal claim for relief. Vaden v. Discovery Bank,

                                   8   556 U.S. 49, 59-60 (2009). Defenses and counterclaims asserting a federal question do not satisfy

                                   9   this requirement. Id. at 60. Here, plaintiff’s complaint presents a claim arising only under state

                                  10   law. It does not allege any federal claims whatsoever. Although defendants assert that plaintiff

                                  11   has violated various federal laws, allegations in a removal notice or in a response to the complaint

                                  12   cannot provide this Court with federal question jurisdiction.
Northern District of California
 United States District Court




                                  13          This Court also finds no basis for diversity jurisdiction. Federal district courts have

                                  14   jurisdiction over civil actions in which the matter in controversy exceeds the sum or value of

                                  15   $75,000 (exclusive of interest and costs) and is between citizens of different states. 28 U.S.C.

                                  16   § 1332. The papers presented indicate that defendants reside in California. As California

                                  17   defendants, they cannot remove this case on the basis of diversity. See 28 U.S.C. § 1441(b)(2)

                                  18   (stating that an action may not be removed on the basis of diversity “if any of the parties in interest

                                  19   properly joined and served as defendants is a citizen of the State in which such action is

                                  20   brought.”); see also Spencer v. U.S. Dist. Ct., 393 F.3d 867, 870 (9th Cir. 2004) (“It is thus clear

                                  21   that the presence of a local defendant at the time removal is sought bars removal.”). In any event,

                                  22   the complaint indicates that the amount demanded does not exceed $10,000. Dkt. No. 1-1.

                                  23   Unlawful detainer actions involve the right to possession alone, not title to the property. The fact

                                  24   that the subject property may be worth more than $75,000 is irrelevant. MOAB Investment Group,

                                  25   LLC v. Moreno, No. C14-0092 EMC, 2014 WL 523092 at *1 (N.D. Cal., Feb. 6, 2014); Maxwell

                                  26   Real Estate Investment LLC v. Bracho, No. C12-02774 RMW, 2012 WL 2906762 at *1 (N.D.

                                  27   Cal., July 13, 2012).

                                  28          Based on the foregoing, the removal of this case was improper. Defendants are advised
                                                                                           2
                                   1   that future attempts to remove this matter may result in sanctions.

                                   2          Because the parties have yet to consent to magistrate judge jurisdiction, this Court

                                   3   ORDERS the Clerk of the Court to reassign this case to a District Judge. The undersigned further

                                   4   RECOMMENDS that the newly assigned judge remand the case to the Santa Clara County

                                   5   Superior Court. Any party may serve and file objections to this Report and Recommendation

                                   6   within fourteen days after being served. Fed. R. Civ. P. 72.

                                   7          IT IS SO ORDERED.

                                   8   Dated: May 24, 2021

                                   9

                                  10
                                                                                                      VIRGINIA K. DEMARCHI
                                  11                                                                  United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
